Citation Nr: 1425976	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated.  During his testimony before the undersigned at the Board hearing in March 2012, the Veteran indicated that his low back disability had worsened since the most recent compensation examination that was performed in August 2009.  In addition, he stated that he has sciatic pain radiating down his legs, particularly the right and that he has incapacitating episodes of low back pain.  In light of these contentions, it is found that an additional examination is warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify all medical treatment, VA and non-VA, received for his low back disability since August 2009.  After obtaining any necessary consent, the AOJ should attempt to obtain records of the identified treatment.

2.  Following completion of the above, the Veteran should be scheduled for VA examination to determine the current severity of his service-connected low back disability.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of sciatic pain, pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  Incapacitating episodes should be described.  The examiner must then render an opinion concerning the effect of the appellant's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

